       3:20-cv-01730-JMC            Date Filed 08/04/20    Entry Number 78        Page 1 of 5




                                UNITED STATES DISTRICT COURT FOR THE
                                     DISTRICT OF SOUTH CAROLINA
                                          COLUMBIA DIVISION

KYLON MIDDLETON; DEON TEDDER;
AMOS WELLS; CARLYLE DIXON;
TONYA WINBUSH; ERNESTINE MOORE;
                                                                 Case No. 3:20-cv-1730-JMC
SOUTH CAROLINA DEMOCRATIC
PARTY; DNC SERVICES
CORPORATION/DEMOCRATIC
NATIONAL COMMITTEE; and DCCC,

                 Plaintiffs,

                           v.

MARCI ANDINO, in her official capacity as
Executive Director of the South Carolina State
Election Commission; JOHN WELLS, in his
official capacity as Chair of the South Carolina
State Election Commission; and CLIFFORD J.
EDLER and SCOTT MOSELEY, in their
official capacities as members of the South
Carolina State Election Commission,

               Defendants.




     DECLARATION CHRISTOPHER J. BRYANT IN SUPPORT OF PLAINTIFFS’
               MOTION FOR PRELIMINARY INJUNCTION

           I, Christopher J. Bryant, declare as follows:

           I am an attorney with the law firm of Perkins Coie LLP, and am counsel for Plaintiffs in

this litigation. I have personal knowledge of the matters set forth below and am competent to

testify.

           1. Attached as Exhibit 1 is a true and correct copy of a July 17, 2020 letter from Marci

Andino to Senator Peeler and Speaker Lucas.
        3:20-cv-01730-JMC        Date Filed 08/04/20     Entry Number 78        Page 2 of 5




         2. Attached as Exhibit 2 is a true and correct copy of the publication People with

Certain Medical Conditions, CDC (July 30, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html.

         3. Attached as Exhibit 3 is a true and correct copy of and article by Suzanne Leigh, 1 in

3 Young Adults May Face Severe COVID-19, UCSF Study Shows, U.C.S.F. (July 12, 2020),

https://www.ucsf.edu/news/2020/07/418081/1-3-young-adults-may-face-severe-covid-19-ucsf-

study-shows.

         4. Attached as Exhibit 4 is a true and correct copy of an article by Lisa Lockerd

Maragakis, Coronavirus and COVID-19: Younger Adults Are at Risk, Too, Johns Hopkins

Medicine (Apr. 9, 2020), https://www.hopkinsmedicine.org/health/conditions-and-

diseases/coronavirus/coronavirus-and-covid-19-younger-adults-are-at-risk-too.

         5. Attached as Exhibit 5 is a true and correct copy of the publication Health Equity

Considerations and Racial and Ethnic Minority Groups, CDC (July 24, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-

minorities.html.

         6. Attached as Exhibit 6 is a true and correct copy of the article Mcmaster Hopeful

Business, Activities in S.C. Can Safely Resume by Late June, WBTV (Apr. 16, 2020),

https://www.wbtv.com/2020/04/16/mcmaster-it-could-be-late-june-before-businesses-activities-

can-safely-resume-sc/.

         7. Attached as Exhibit 7 is a true and correct copy of the news release South Carolina

Announces Latest COVID-19 Update (July 30, 2020), DHEC (July 30, 2020),

https://www.scdhec.gov/news-releases/south-carolina-announces-latest-covid-19-update-july-30-

2020.



                                                -2-
      3:20-cv-01730-JMC         Date Filed 08/04/20      Entry Number 78        Page 3 of 5




        8. Attached as Exhibit 8 is a true and correct copy of the news release South Carolina

Announces First Confirmed Cases of MIS-C Associated with COVID-19; Daily COVID-19

Update (July 12, 2020), DHEC (July 12, 2020), https://scdhec.gov/news-releases/south-carolina-

announces-first-confirmed-cases-mis-c-associated-covid-19-daily-covid.

        9. Attached as Exhibit 9 is a true and correct copy of the article by Hayley Fowler &

David Travis Bland, Coronavirus Live Updates: Here’s What to Know in South Carolina on

Aug. 1, State (Aug. 1, 2020), https://www.thestate.com/news/coronavirus/article244647062.html.

        10. Attached as Exhibit 10 is a true and correct copy of the news release Fact Sheet:

Explaining Operation Warp Speed, HHS (June 16, 2020),

https://www.hhs.gov/about/news/2020/06/16/fact-sheet-explaining-operation-warp-speed.html.

        11. Attached as Exhibit 11 is a true and correct copy of the article by Cate Martel, Fauci

Gives His COVID-19 Vaccine Estimate, The Hill (July 31, 2020)

https://thehill.com/homenews/1230-report/509994-the-hills-1230-report-Anthony-fauci-is-

cautiously-optimistic-about-a-vaccine-by-the-end-of-the-year-how-to-sign-up-to-be-part-of-the-

vaccine-clinical-trials.

        12. Attached as Exhibit 12 is a true and correct copy of a publication by the Ariz. Dep’t

of Health Srvs., COVID-19 Risk Index: Know Your Risk During COVID-19, available at ),

available at https://www.azdhs.gov/documents/preparedness/epidemiology-disease-

control/infectious-disease-epidemiology/novel-coronavirus/communication-materials/covid-19-

risk-factors-index-circle-8-5x11.pdf.

        13. Attached as Exhibit 13 is a true and correct copy of the publication Deciding to Go

Out, CDC (July 30, 2020), https://www.cdc.gov/coronavirus/2019-ncov/daily-life-

coping/deciding-to-go-out.html.



                                                -3-
      3:20-cv-01730-JMC        Date Filed 08/04/20      Entry Number 78        Page 4 of 5




       14. Attached as Exhibit 14 is a true and correct copy of the publication Considerations

for Election Polling Locations and Voters, CDC (June 22, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html.

       15. Attached as Exhibit 15 is a true and correct copy of the article by Emily Bohatch, As

Coronavirus Cases Skyrocket, What Can SC Do Slow the Spread? Lawmakers Are Divided, The

State (June 14, 2020), https://www.thestate.com/news/coronavirus/article243463676.html.

       16. Attached as Exhibit 16 is a true and correct copy of the article by Nathaniel Rakich &

Geoffrey Skelley, Georgia Was a Mess. Here’s What Else We Know About the June 9 Elections,

FiveThirtyEight (Jun. 10, 2020), https://fivethirtyeight.com/features/georgia-was-a-mess-heres-

what-else-we-know-about-the-june-9-elections/.

       17. Attached as Exhibit 17 is a true and correct copy of a tweet from Sarah Ellis

(@ellissk04), Twitter (June 9, 2020), https://twitter.com/ellissk04/status/1270446622321885186.

       18. Attached as Exhibit 18 is a true and correct copy of a tween from Maayan Schechter

(@MaayanSchechter), Twitter (June 9, 2020, 2:37 PM),

https://twitter.com/MaayanSchechter/status/1270424695037460482.

       19. Attached as Exhibit 19 is a true and correct copy of a report by USPS Office of

Inspector General, Timeliness of Ballot Mail in the Milwaukee Processing & Distribution Center

Service Area, USPS at 6 (July 7, 2020), https://www.uspsoig.gov/sites/default/files/document-

library-files/2020/20-235-R20.pdf.

       20. Attached as Exhibit 20 is a true and correct copy of an article by Jacob Bogage,

Postal Service Memos Detail ‘Difficult’ Changes, Including Slower Mail Delivery, Wash. Post

(July 14, 2020), https://www.washingtonpost.com/business/2020/07/14/postal-service-trump-

dejoy-delay-mail/.



                                              -4-
 3:20-cv-01730-JMC             Date Filed 08/04/20                  Entry Number 78             Page 5 of 5




        21. Attached a Exhibit 21 i a true and corre t cop) fan article h) Elli R hin _, . \fail

Dela)s Are Fru traring PhillJ Re ident,. an I a horr-, u�[fed Po rat en·i                   I   rru • /in 10

Keep Up, Phil a. Inquirer ( ug. ___Q_Q . htrp ://,\ \".\ .inquirer.

tracking-in-tran it-late-mail-deli\' ry-philadelphia-pa kage -p ·tal- r. i e-_Q_00                  __ html.

        22. Attach d a     xhibit _Ji a tru and orre t               py f the ab entee ball t return

en elopes of Elizabeth lillcdge .. R b         a Kirby. and Jame

primary elec1j n.

        2

£le lion             0111ul Alarm   or .\'o-Exc:usc:      bse111ce I ·01i11g e111J Prep for .\'o,·ember.

 harlc t n ity Pap r Jul) ... . _

                                              h Batter� 1 rchive-'_Q_ 07 / 0/                   n- tfo:ial -

                          t e-. ·ente -\ ting-and-prep-for-no,cmb'r.

        24.   tlU h d     :.,hi bit _4 i a true and corre t c p� or an :mi le by Ja_ n \'an .

 b el/le Ballori11g i\'oH Open.     01111/y     'i ·ial      'rg 1 ·01i11g b y .\luil. Pi ken    unty      uner

( 1a, I . _Q_Q. hllp : " ,,,.y urpi 1-.cn c unty. on ab entce-ball cing-n w- pen-county­

 fTi iaJ -urg -v ting-b)-mail'.

        1 de !are und r    nalty f      rjury tliat the      r regoing i   tru and c rr ct to th b'·t fmy

kn wledge and b lief.             T D thi~ -hh da)           f AuQu t. _Q_Q in \: a ·hingt n. D. .




                                                       .. 5 ..
